Citation Nr: 1206541	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  07-12 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  He served in Vietnam from November 1970 to December 1971.  He was awarded the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Des Moines, Iowa, Department of Veterans Affairs (VA) Regional Office, which denied, in part, service connection for a low back condition.  

The Veteran testified during a hearing before the RO in May 2006.  A transcript of that hearing is of record and associated with the claims folder.  

The Board remanded the claim in August 2009 and again in April 2011 for further development.  


FINDINGS OF FACT

1.  The Veteran was noted to have kyphoscoliosis, left, less than an inch, on induction examination for service.  

2.  There was no increase during service of kyphoscoliosis, left; and therefore, the Veteran's kyphoscoliosis, left, was not aggravated by service.  

3.  A chronic low back disorder was not shown in service, degenerative joint disease of the lumbar spine was not diagnosed within one year of service discharge, and the competent and credible evidence of record fails to establish an etiological link between the Veteran's present low back condition and his active service.  



CONCLUSION OF LAW

A low back condition was not incurred in or aggravated by active service, nor may arthritis of the low back be so presumed to have been incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  


The VCAA duty to notify was satisfied by way of a June 2005 letter.  The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was informed of how VA determined disability ratings and effective dates in a letter of December 2009.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The RO associated the Veteran's service treatment records and Social Security Administrative (SSA) Disability records with the claims file.  

The Veteran underwent April 2007 and June 2011 VA examinations.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The April 2007, however,  examination, was not completely clear as to the etiology of the Veteran's low back condition.  Therefore, pursuant to the Board's April 2011 remand, the Veteran underwent additional VA examination in June 2011 which addressed the etiology of the Veteran's low back condition.  The Board therefore finds that the examinations were adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Additionally, the Veteran was provided an opportunity to set forth his contentions at a May 2006 RO hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the RO Decision Review Officer (DRO) identified the issue on appeal.  The DRO also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the RO hearing officer complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The Veteran was also offered a Board hearing, he accepted a videoconference hearing, and later withdrew his hearing request.   

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

The Veteran claims that service connection is warranted for a low back condition.  He maintains that he hurt his back in service when he was thrown from his bunk during bombing of his base in Vietnam.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet.App. 110, 111 (2002); Caluza v. Brown, 7 Vet.App. 498, 505 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  


In cases of pre-existing disorders and aggravation, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the disease or injury existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet.App. 116, 123-30 (2003).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011). 

VA bears the burden to rebut the presumption of aggravation in service through a showing of clear and unmistakable evidence.  Laposky v. Brown, 4 Vet.App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  Such evidence includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  

However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011).  

Additionally, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 
4 Vet.App. 304, 306-307 (1993). Thus, "a lasting worsening of the condition"- that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet.App. 183, 189 (1997); Verdon v. Brown, 8 Vet.App. 529, 538 (1996).  

Service treatment records (STRs) show that on induction into service in 1970, kyphoscoliosis, left, less than one inch was noted on the examination.  On the Report of Medical History, the Veteran answered "no" when asked have you ever had or have you now back trouble of any kind.  The examination found him qualified for induction.  The rest of the STRs were devoid of any findings, treatment, or diagnoses of any back condition of any type.  On separation examination from service in December 1971, clinical evaluation of the spine and musculoskeletal area were clinically evaluated as normal.  The Veteran specifically signed his medical examination report and indicated in a statement "I am in good health."

After service, the Veteran underwent an Agent Orange examination in January 2004.  He complained of a burning sensation down his back, with an onset of symptoms approximately 1.5 to 2 years prior to the examination.  He stated that the burning sensation was along his left scapula and downward along the left lateral line of the spine.  He related that he had a back injury once in the lumbar region in the 1970s.  He denied problems with his lumbar spine since that time.  No indication was as to whether the injury occurred during his active service.  He related that he was a wireman in service, and since that time, he worked in a temporary agency for 3 months, and previously worked in a packinghouse for 16 months and was self employed as a taxi driver.  He also had a variety of jobs with factory work, packinghouses, and forklift operating.  A physical and neurological examination was conducted, which an X-ray examination of the lumbosacral spine that showed spurs on the body of the vertebrae, narrowing of the disc space between L4 and L5, and partial sacralization of L5 on the left with pseudoarthrosis formation.  The impression was degenerative disease of the lumbar spine.  

VA outpatient treatment records from March 2004 to December 2005 were associated with the claims folder.  In March 2004, he was seen complaining of back pain of 2 years, radiating to his right buttocks and thigh.  The assessment was degenerative joint disease (DJD) and degenerative disc disease (DDD) and sacralization of L5.  In August 2004, he was seen indicating that he continued to struggle with back pain.  He was informed to come to the clinic as needed.  In September 2004, he was seen complaining of chronic low back pain and also pain radiating down his right leg.  Radiculopathy was suspected.  A lumbar MRI revealed moderate to severe spinal stenosis at the L4-L5 level secondary to a large central disc herniation.  

In January 2005, the Veteran underwent a physical therapy consultation.  He complained of low back pain into the legs right greater than right.  He related he was unable to walk more than 10 minutes at a time.  He gave a history of chronic low back pain of 30 years duration.  The assessment was that he had symptoms consistent with disc pathology and subsequent weakness.  He was scheduled for 4 weeks of physical therapy to be augmented with home exercises.  In June 2005, he was seen for a routine visit where he complained of chronic back pain.  The assessment was lumbar spinal stenosis.  He refused neurosurgery consultation.  He was prescribed a cane for walking.  In December 2005, it was noted that he was unemployed and collecting disability for his back.  

The Veteran testified at a DRO hearing in May 2006.  The Veteran testified that he was stationed at a firebase in Vietnam and that they were attacked, according to the Veteran, on an almost daily basis.  He related that during some of these bombing attacks, he was knocked out of his bunk and onto his back.  He testified that near the end of his tour of duty, he told them that he had back problems, but was only seen by a medic.  After service, he came home and worked in a packing house, but that this was not very demanding work and did not require lifting.  He had no physical jobs after service, and also had no injuries or accidents.  He also testified that shortly after service, he went to see a chiropractor, whose name he could not remember.  He received treatment 4 or 5 times, and felt better.  However, two years prior to the hearing, he began to have back pains again.  

VA outpatient treatment record of September 2006, shows the Veteran was seen in the emergency room complaining of acutely worsening low back pain.  He stated that it had worsened over the past 3 days.  He denied any strenuous activity.  He indicated diffuse soreness across the bilateral lumbosacral region.  Physical examination revealed he walked slowly with a hand cane, without gait asymmetry.  He was able to rise slowly from sitting to standing, and able to get up onto the examination table without sharp pain.  The impression was exacerbation of chronic low back pain; no radiculopathy.  

The Veteran underwent VA examination in March 2007.  He related that he believed he hurt his back during military service running for cover and diving under equipment and stationary objects.  He related that he had 2 or 3 herniated discs in his back and that he had difficulty walking for distances due to his back and right leg weakness and shooting pains down his right leg.  Physical examination revealed the Veteran's posture was straight but his gait was unstable, not smooth, or symmetric.  He was using a cane for ambulation.  In an April 2007 addendum, the examiner did indicate that the Veteran did not have significant difficulty going to a lying position from a sitting position or returning from a lying position to a seated position.  Neurological testing was performed.  The diagnosis was DJD of the lumbar spine with radicular symptoms.  The examiner stated that while the Veteran's honorable service was noted, there was no evidence to support a claim of lumbosacral spine accident, injury, or illness while on active duty.  He opined that the Veteran's condition was more likely than not secondary to the combined effects of age, genetic predisposition, and civilian occupational history as a packing plant employee and factory worker, the exact contribution of each factor could not be resolved without resorting to mere speculation.  

VA outpatient treatment record of June 2007, showed the Veteran was seen still complaining of lumbar stenosis but refused neurosurgery evaluation for the same.  

Pursuant to the Board's April 2011 remand, the Veteran underwent a VA examination in June 2011.  He complained of mid low back pain which intermittently radiated to the left or right belt line area, with some numbness in the right leg.  He related that he last worked 5 to 6 years prior to the examination and that he presently received benefits from SSA (SSI) and VA benefits.  He had a variety of manual labor jobs to include working at a factory for 9 years making Sears garden tractors, packing houses, and forklift operations.  

Physical examination revealed an antalgic gait with a cane in the right hand, leaning to the right.  His extremities were grossly aligned and grossly symmetric, muscle tone, mass, and strength were symmetric with strength 3/5 in the lower extremities, bilaterally.  There was fatiguing or lack of endurance after continuous resistance greater than gravity.  There was no incoordination noted.  There was pain and painful range of motion as evidenced by the Veteran's statement, facial grimace, resistance to range of motion movement, moaning and groaning, and blowing air through his teeth.  He leaned forward and to the right while standing and walking but when standing erect.  There was no apparent kyphosis or scoliosis appreciated.  Due to pain with activity, repetitive motion was declined by the Veteran.  There were complaints of pain, needing to rest between activity, grunting and heavy breathing noted during the examination, and he reported that he was unable to put on his shoes and socks without assistance at home.  However, he was able to sit in a chair and flex forward, chest to thigh and put on his shoes and socks after the examination.  He was also able to sit on the examination table and in the chair without difficulty, but he was unable to stand and bend at the waist greater than 30 degrees.  On neurologic examination, he had exaggerated swaying response.  He was able to rock up on his heels, unable to raise up on his toes and take several steps forward without difficulty.  He was able to tandem walk without difficulty.  Straight leg raising was negative for radiculopathy.  

The diagnoses were neurogenic claudication, mild DJD and significant spinal stenosis of the lumbar spine, less likely than not caused by or the result of aggravation, injury, or illness during military service.  The examiner observed that a review of the record reveals a history consistent with back pain and radiculopathy onset beginning in 2001 or 2002.  It was more likely than not, according to the examiner, that the Veteran's current intermittent back pain and radiculopathy were the result of neurogenic claudication, facet hypertrophy, and spinal stenosis, secondary to multilevel disc herniations associated with degenerative changes post military service.  He added that disc herniations do not occur from falling flat on ones back, but require an axial load.  Disc herniations precede the development of facet DJD.  A review of the Veteran's STRs failed to indicate any apparent nexus injury of his back.  

Further, with respect to his kyphoscoliosis, the examiner noted that the Veteran's entrance examination noted kyphoscoliosis with possible shortening of the left leg, but that no apparent x-rays were obtained at the time of induction.  Therefore, according to the examiner, kyphosiscoliosis at entrance to military could not be substantiated radiographically, and was not apparent on subsequent X-ray or MRI obtained in 2004.  According to the examiner, scoliosis does not resolve spontaneously; with Cobb angles greater than 30 degrees there is a tendency toward further progression of the condition over time.  With Cobb angles less than 30 degrees, the condition typically remains stable.  Without apparent entrance x-rays, the examiner could not resolve the issue as to how the diagnosis of kyphoscoliosis was made without resort to mere speculation.  

Thus, given the lack of objective findings on later imaging studies and physical examination, the examiner opined that this was pseudo-kyphoscoliosis and therefore, aggravation was not apparent.  At worst, if kyphoscoliosis had been present, given the lack of imaging findings at present indicating progression, a temporary exacerbation from physical demands of military service occurred.  However, this was not apparent given the lack of STRs records indicating any back condition while the Veteran was in service.  The examiner also stated that symptom magnification appeared present given the positive Waddell's sign, heel-tap test, and disparity in standing flexion compared to sitting during his examination.  The Board interprets this statement as an indication that the Veteran has a tendency to exaggerate or over-endorse his symptomatology.

At the outset, it is important to note that kyphoscoliosis was noted on examination when the Veteran was examined for induction into service.  The presumption of soundness as to kyphoscoliosis is therefore, not for application.  The fact that he was found physically qualified for active duty and accepted into active service is essentially a moot point as to the condition of kyphoscoliosis.  

Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  See 
38 C.F.R. § 3.306.  A congenital defect, on the other hand, is not service connectable in its own right, although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  See VAOPGCPREC 82-90 (1990).  Generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease.  

However, in this case, the examiner that performed the June 2011 VA examination indicated, in pertinent part, that scoliosis does not resolve spontaneously, it tends toward further progression or remains stable.  He also indicated that without imaging studies performed at induction examination in service, the existence of kyphoscoliosis could be substantiated since later imaging studies in 2004 did not show evidence of kyphoscoliosis.  At worst, he opined, if there was kyphoscoliosis at induction into service, given the lack of any findings at present indicating progression, at most, there could have been a temporary exacerbation in service.  What is more important, since there is no evidence of progression in the condition, aggravation is not shown.  As previously indicated, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  There is no evidence of kyphoscoliosis at service discharge, and no evidence, radiologically or otherwise, of kyphoscoliosis since service.  There was simply no evidence of an increase in service.  Aggravation as to a preexisting condition of kyphoscoliosis, if it truly existed, does not apply in this case.  

However, the Veteran has alleged that his back was injured when he was thrown from his bunk during bombing while he was in service in Vietnam.  He states that he was seen by a medic, but he was not otherwise treated for the condition in service.  
 
The Board highlights that a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service. See 38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b) , however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet.App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  

Indeed, given the fact that the Veteran is a recipient of the Purple Heart medal, the Board initially deemed is claim of incurring an injury to his back during a mortar attack to be credible.  Further scrutiny of the record causes the Board to revisit this question, however.  Notably, when he was seen by VA in January 2004 and reported a remote history of injuring his low back, he made no reference to his active service.  His service treatment records also make no reference to complaints, treatment, or diagnosis of a low back problem even on discharge examination.  He testified in May 2006 that he injured his back when he was knocked from his bunk and landed on his back but later told a VA examiner in March 2007 that he injured his back by running for cover and diving under equipment.   In light of these inconsistencies and oversights, the Veteran's report of injury in service, even if it was in a combat setting, does not appear credible.  

Nevertheless, even if his history of in-service injury is deemed credible, there remains the question as to whether the Veteran's current low back disability is related to that injury.  

The Board emphasizes that there were no findings treatment, or diagnoses of a back condition in service.  There is also no evidence that arthritis of the spine (DJD) was diagnosed within one year of the Veteran's service discharge.  The contemporaneous objective medical evidence is simply against the finding that a back condition (arthritis) was shown/diagnosed during the Veteran's active service or within the presumptive period for service connection.  

However, this does not in itself preclude a grant of service connection.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  A review of the post-service evidence does not support the conclusion that the Veteran's low back condition is causally related to active service.  

Specifically, other than the Veteran's testimony of such, the competent and credible evidence is against the finding that the Veteran's low back condition is related to service.  The Veteran testified at his RO hearing that he was thrown from his bunk and injured his back in service.  However, as discussed, the medical evidence associated with the claims folder does not show evidence of a low back condition prior to 2001.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

It is true that he is competent to identify some types of symptoms such as pain in his low back that could be ascribed to a low back condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, the Board does not believe the Veteran is competent to attribute such symptomatology to the subsequent development of his current low back disorder.  Moreover, even if the Veteran is found to be competent, the Board is within its province to weigh that testimony and to make a credibility determination.

Significantly, the Veteran's reported history of back pain since active service is inconsistent with the other evidence of record.  Although the Veteran recently stated that he had back pain in service and was treated after service by a chiropractor for such, there is no evidence, medical or otherwise, to prove such an allegation.  The Veteran himself indicates that he was living in Chicago when he received treatment on 4 or 5 occasions from a chiropractor who he no longer remembers his name or location.  Consideration has been given to his vague assertions of experiencing low back pain in service, although his separation examination is not indicative of such as he specifically states "I am in good health" on his separation examination report.   

Moreover, contrary to his more recent assertion, when he was seen by VA for his Agent Orange examination in January 2004, the Veteran specifically reported that he did not have any lingering low back problems following an injury that occurred in the 1970s.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Indeed, as noted, he did not report even injuring his back in service.  The Board also notes that reports from January and March 2004 indicate that the Veteran provided a two year history of back pain.  Even his January 2005 report of having low back pain for 30 years does not relate that pain to his active service.  It was not until May 2006 that the Veteran is first recorded as giving a history of having chronic low back pain since service.  The fact remains that there is an approximately a 33 year period between the first documented treatment for back complaints and the Veteran's service discharge, which weighs against his credibility as well.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran also made no reference to his low back when he filed his earlier January 2004 claims for service connection, which further erodes his assertion of continuity of symptomatology.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  His more recent tendency to exaggerate his symptoms on examination suggests that the Veteran is willing to manipulate the facts of his claim.

Accordingly, the Board finds the statements of the Veteran asserting continuity of symptomatology since service lacks credibility and is without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's low back condition to service, despite his contentions to the contrary.  No medical professional has established a relationship between his low back and active duty.  Specifically, in the April 2007 VA addendum, the examiner attributes his back condition to age, genetic predisposition, and his civilian occupational history as a packing plant employee.  The June 2011 examiner similarly relates the Veteran's low back condition to degenerative changes post military service.  There is no medical evidence of record, and the Veteran has not alleged that any physician has associated, his low back condition to his active service.   

The Board notes that the Veteran has asserted that his claimed disorder is related to his active service.  He is again competent to report symptoms as they come to him through his senses.  However, the Veteran is not competent to provide an opinion regarding the etiology of his low back disorder.  See Jandreau v. Nicholson.  Because degenerative joint disease and spinal stenosis are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's statements regarding the claimed etiology of his low back disorder is found to lack competency.

Thus, as a nexus between the Veteran's claimed low back disorder and his active service have not been established, either through medical evidence or the Veteran's own statements, the claims fail on that basis.  

The Board has also considered whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), arthritis (DJD) is regarded as a chronic disease.  However, in order to trigger the presumption, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails to establish any clinical manifestations of arthritis within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a low back disorder based on aggravation of a preexisting disorder or on a direct basis.  There is no doubt to be otherwise resolved.  As such, the appeal is denied.  


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


